         Case 1:19-cv-06782-VEC Document 65 Filed 02/06/20 Page 1 of 2



                                                           1345 AVENUE OF THE AMERICAS – 11TH FLOOR
                                                                         NEW YORK, NEW YORK 10105
                                       USDC SDNY                            TELEPHONE: (212) 370-1300
                                                                            FACSIMILE: (212) 370-7889
                                       DOCUMENT                                       www.egsllp.com
                                       ELECTRONICALLY FILED
                                       DOC #:
                                       DATE FILED: 02/06/2020

                                                   February 6, 2020


VIA ECF


                                                           MEMO ENDORSED
Hon. Valerie Caproni, U.S.D.J.
United States District Court
Southern District of New York
500 Pearl Street, Room 1310
New York, NY 10007

       Re:     Villegas v. Lex 1751 Inc., et al.
               Case No.: 1:19-cv-06782 (VEC)

Dear Judge Caproni,

       We represent Defendants Lex 1751, Fortune One, Inc., AAA Laundry Services, Inc.,
Kleener King Group Inc. (together, “Corporate Defendants”) and the individual defendant Imran
Farooq (together, “Defendants”) in the above-referenced matter. In accordance with Your Honor’s
Individual Rules, ¶ 2(C), please accept this letter as Defendants’ request (1) to adjourn the
appearance scheduled for February 7, 2020 at 10:00 a.m. and (2) to extend Defendants’ time to
Answer the Complaint to March 6, 2020.

         Defendants have been ordered to show cause on February 7, 2020 why a default judgement
should not be entered against them (See ECF Dkt. 57). Defendants just retained counsel late
yesterday evening and Defendants’ counsel filed Notices of Appearances just this morning (See
ECF Dkt. 62-64). Defendants are now aware that default proceedings have been initiated against
them and that the Court ordered Defendants to file an opposition to the Proposed Default Judgment
by January 31, 2020 (ECK Dkt. 57), which has since passed. Should Your Honor adjourn
tomorrow’s hearing, Defendants intend to defend Plaintiff’s claims and to participate in the instant
litigation in good faith moving forward.

       The Corporate Defendants’ original time to Answer was September 19, 2019 (ECF Dkt.
21-24) and individual Defendant Imran Farooq’s original time to Answer was October 23, 2019
(ECF Dkt. 27).

        Plaintiff’s counsel does not consent to the relief requested herein.

       This request will not affect the litigation otherwise as there are no other scheduled
deadlines. No prior request for an adjournment or extension has been made by Defendants.



       {00765653.DOCX.1}
         Case 1:19-cv-06782-VEC Document 65 Filed 02/06/20 Page 2 of 2
                                                                    Hon. Valerie Caproni, U.S.D.J.
                                                                                 January 24, 2020
                                                                                      Page 2 of 2



       We thank the Court for its attention to this matter.


                                              Respectfully yours,

                                              ELLENOFF GROSSMAN & SCHOLE LLP



                                              Nicole Vescova
cc: All counsel of Record (via ECF)




         Defense counsel must appear at the hearing as scheduled, and
         the parties must be prepared to enter a case management plan,
         in the event that the Court vacates Defendants' default.

         SO ORDERED.                      Date: 02/06/2020




         HON. VALERIE CAPRONI
         UNITED STATES DISTRICT JUDGE




       {00765653.DOCX.1}
